Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the other phosphor" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1, and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emoto in US20100053932.

Regarding Claim 1:  Emoto teaches the creation of europium activated beta-sialon phosphors (See Paragraphs 19-21).  Emoto teaches by way of example that the particles as created may have a particle size distribution having a d10 value of 5.2 microns, a d50 value of 11.7 microns, and a d90 value of 24 microns.  This represents a (d90-d10)/d50 value of 1.606 (See Example 6, Table 5).  Emoto teaches in example 9, values of d10=8.4, d50=15, and d90=26.4 microns (See Table 7).  This represents a (d90-d10)/d50 value of 1.2.  As this is the case, Emoto teaches by way of example, (d90-d10)/d50 values fully overlapping the values claimed.  

While Emoto does measure the surface area of the particles created, Emoto is silent regarding the particle size derived from said surface area and does not compare this value to the particle size measured by direct observation.

However, Emoto teaches that the powder of his embodiments are created by the same method as the method that is instantly disclosed.  Emoto teaches that the initial precursors are alpha-Si3N4, AlN, Al2O3, and Eu2O3.  The raw materials are blended in proportions to create the desired composition.  The material is mixed and ground to create a raw material powder.  The powder is then subjected to a heat treatment for 15 3N4, AlN, Al2O3, and Eu2O3 (Same as Emoto).  The mixture of precursors are fired under a nitrogen atmosphere at 0.8 MPa at a temperature of 2000C for a period of 10 hours (similar to Emoto).  The powder is then ground to create certain particle size distributions.  The powder is then heat treated in an argon atmosphere at 1500C for 7 hours (extremely similar to Emoto).  The heat treated powder is then refined in an HF/HNO3 acid solution to remove impurities (same as Emoto).  The only major difference between the process according to Emoto and that of the instant disclosure is the longer time period for initial calcination according to Emoto; however, the calcined material is pulverized to the same extent and is post-processed in the same manner as the powder instantly disclosed.  Emoto teaches the creation of particles having similar particle size distributions in terms of d10, d50 and d90 (See Emoto Example 6 and 9 in Table 4-5 and 7 and the instantly disclosed examples in Table 1-3   As the materials of Emoto are processed in the same way and have the same particle size distribution as the materials instantly disclosed, it would also have the same relationship between D50 and R as claimed, and the ratio of the two would necessarily be between 1.16 and 1.4.  

Regarding Claim 3-4:  Emoto teaches that the phosphor as set forth may be provided with a blue LED and a red fluorescent substance in order to create a white light emitting LED device (See Paragraph 75-79).

Regarding Claim 5-6:  Emoto teaches that the device may contain a red phosphor of CaAlSiN3:Eu, which is a nitride red phosphor (See Paragraph 79). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues as to the newly amended limitations in the claims setting forth a particle size distribution in terms of the extremities of the distribution versus the median particle size.  In terms of the claimed formula, the previously cited reference taught a value close to 1, which is less than the value claimed.  As this is the case, the rejection over Yamada is withdrawn.   A new rejection is made over Emoto, who teaches particles of the claimed range of particle sizes and a process of making those particles that is highly similar to the processes instantly disclosed.  Particles made in the same way, having the same composition, and having the same size distribution 50 as measured through direct analysis.  Thus the claimed subject matter as set forth is obvious over Emoto, as those particles of Emoto would necessarily have the same properties as those particles claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Matthew E. Hoban/Primary Examiner, Art Unit 1734